Case 18-11979 Doc 109 Filed 02/20/19 Entered 02/20/19 16:12:58 Main Document Page 1 of
                                           10


                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                      CASE NO.

   FLAMBEAUX GAS & ELECTRIC LIGHTS L.L.C.                                      18-11979
                                                                               SECTION A
   DEBTOR                                                                      CHAPTER 11

                                     REASONS FOR DECISION

            The Motion for Entry of Order Authorizing Debtor To Reject Supplemental and Amending

   Settlement and Mutual Release Agreement1 filed by Flambeaux Gas & Electric Lights L.L.C

   (“Flambeaux”) and the Objection by Bevolo Gas & Electric Lights, Inc. (“Bevolo”)2 came before

   the Court on November 13, 2018. The Court requested that the parties file additional briefs no later

   than January 15, 2018. Upon the filing of the briefs, the Court took the matter under advisement.



   I. Facts

            As their names suggest, Bevolo and Flambeaux manufacture and sell gas and electric lights,

   more specifically, lanterns.

            In February 2011, Bevolo filed suit against Flambeaux for trademark infringement, alleging

   that Flambeaux copied the style and name of some of Bevolo’s trademarked designs. On April 23,

   2012, Flambeaux and Bevolo executed a Settlement and Mutual Release Agreement (“Original

   Agreement”).

            In September 2012, Bevolo alleged that Flambeaux violated the Original Agreement, and

   the parties entered mediation.      On January 15, 2013, Bevolo and Flambeaux executed a



            1
                P-56.
            2
                P-59.
Case 18-11979 Doc 109 Filed 02/20/19 Entered 02/20/19 16:12:58 Main Document Page 2 of
                                           10


   Supplemental and Amending Settlement and Mutual Release Agreement (“Supplemental Licensing

   Agreement”).3 The Supplemental Licensing Agreement requires Flambeaux to “exchange, replace,

   or modify all existing Noncompliant Lanterns.”4 It grants Flambeaux a trademark license:

          Effective April 23, 2012, Flambeaux shall have a personal and non-transferable
          worldwide, perpetual, royalty-free license and right to use the following marks as
          product names (including, without limitation, in advertisements, catalogs, online
          sales, promotional materials), or as key-words in internet marketing or pay-per-click
          campaigns:

                     “Flambeaux French Quarter”

                     “Flambeaux Six-Sided French Quarter”

                  Flambeaux is also allowed to use these terms with common articles and
          descriptive terms of the English language (such as “The Flambeaux French
          Quarter”...). Flambeaux shall maintain the quality of goods sold under such marks
          generally consistent with its past practices, and Bevolo shall have the right to
          reasonably monitor the quality of goods sold under such marks; provided, however,
          that Bevolo shall not harass or unnecessarily interfere with Flambeaux’s business
          operations, and any improper attempt to do so shall constitute a material breach of
          this [Supplemental Licensing Agreement]. Bevolo shall accomplish monitoring by
          purchasing from Flambeaux at market price a licensed lantern(s) no more than once
          per year, starting from the effective date of this [Supplemental Licensing
          Agreement].5

   The Supplemental Licensing Agreement also contains a $200,000 liquidated damages provision in

   the event of breach.6

          In February 2016, Bevolo alleged that Flambeaux violated the Supplemental Licensing

   Agreement and initiated an arbitration proceeding. On August 16, 2017, the arbitrator found in



          3
              P-90, Exh. A.
          4
              Id. at ¶ 3.
          5
              Id. at ¶ 5.
          6
              Id. at ¶ 10.

                                                   2
Case 18-11979 Doc 109 Filed 02/20/19 Entered 02/20/19 16:12:58 Main Document Page 3 of
                                           10


   favor of Bevolo and awarded Bevolo $200,000 in liquidated damages; $84,009.76 in attorney’s fees;

   and $15,309.31 in costs.7 Flambeaux was also required to pay the cost of arbitration, $27,830.23.

          On January 3, 2018, Bevolo filed a Petition and Motion to Confirm Arbitration Award in

   Orleans Parish Civil District Court,8 and on April 24, 2018, a Judgment was signed confirming the

   arbitration award (“Judgment”).9

          On July 31, 2018, Flambeaux filed a Voluntary Petition for Relief under Chapter 11 of the

   Bankruptcy Code (“Petition Date”).

          Bevolo filed Proof of Claim 5 asserting an unsecured claim in the amount of $299,319.07

   based on the Judgment.10

          Flambeaux seeks to reject the Supplemental Licensing Agreement as an executory contract

   pursuant to 11 U.S.C. § 365.

   II. Law and Analysis

          11 U.S.C. § 365 allows a trustee or debtor-in-possession to assume or reject executory

   contracts or unexpired leases, subject to court approval. The purpose of section 365 is to “release

   the debtor’s estate from burdensome obligations that can impede a successful reorganization.”11




          7
              Proof of Claim 5, Exh. 2, p. 14.
          8
              P-56, Exh. 1.
          9
              Proof of Claim 5, Exh. 1.
          10
               $200,000 (damages) + $84,009.76 (attorneys’ fees) + $15,309.31 (costs) = $299,319.07
          11
            Mirant Corp. v. Potomac Electric Power Co. (In re Mirant Corp.), 378 F.3d 511, 517
   (5 Cir. 2004) (citing In re Nat’l Gypsum Co., 208 F.3d 498, 504) (5th Cir. 2000)).
     th



                                                   3
Case 18-11979 Doc 109 Filed 02/20/19 Entered 02/20/19 16:12:58 Main Document Page 4 of
                                           10


   Whether an executory contract should be assumed or rejected is generally left to the business

   judgment of the trustee or debtor-in-possession.12

          A. Executory Contract

          The Supplemental Licensing Agreement is clearly a contract.13 Therefore, its nature as

   executory is the only issue.

          The Code does not define “executory contract,” ... Courts applying § 365(a) have
          indicated that an agreement is executory if at the time of the bankruptcy filing, the
          failure of either party to complete performance would constitute a material breach
          of the contract, thereby excusing the performance of the other party.14

   Legislative history gives insight into the meaning of “executory contract”:

          Though there is no precise definition of what contracts are executory, it generally
          includes contracts on which performance remains due to some extent on both sides.
          A note is not usually an executory contract if the only performance that remains is
          repayment. Performance on one side of the contract would have been completed and
          the contract no longer executory.15




          12
              Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1308-09 (5th Cir. 1985)
   (citations omitted). See also In re Pilgrim’s Pride Corp., 403 B.R. 413, 422 (Bankr.N.D.Tex.
   2009). A more strict standard is applied in case of public interest, such as the interstate sale of
   electricity. See Mirant Corp. v. Potomac Electric Power Co. (In re Mirant Corp.), 378 F.3d 511
   (5th Cir. 2004). That situation is not present in the case at bar.
          13
             “[A] settlement agreement is a contract...” Houston v. Holder (Matter of Omni Video,
   Inc.), 60 F.3d 230, 232 (5th Cir. 1995).
          14
               Matter of Murexco Petroleum, Inc., 15 F.3d 60, 62–63 (5th Cir. 1994) (citations
   omitted).
          15
             H.R. REP. 95-595, 347, 1978 U.S.C.C.A.N. 5963, 6303-04. Section 365(n) deals with
   “intellectual property.” However, trademarks are not included in the definition of “intellectual
   property” under 11 U.S.C. § 101(35A). 3 COLLIER ON BANKRUPTCY ¶ 365.15[2] (Richard
   Levin & Henry J. Sommer eds., 16th ed.).

                                                    4
Case 18-11979 Doc 109 Filed 02/20/19 Entered 02/20/19 16:12:58 Main Document Page 5 of
                                           10


          Bevelo cites Exxon Corp. v. Oxxford Clothes, Inc.16 for the assertion that it transferred

   limited rights to use a trademark when it executed the Supplemental Licensing Agreement, and

   therefore, its obligation was completed prior to the Petition Date. In Exxon Corp., Exxon Corp.

   (“Exxon”) sued Oxxford Clothes, Inc. (“Oxxford”) for trademark infringement, and Oxxford filed

   counterclaims based on naked licensing and tarnishment-dilution. Oxxford alleged that Exxon’s

   grant of permission to use its trademark without proper supervision to protect the quality of goods

   constituted an unintentional abandonment by Exxon of its trademark. The District Court granted

   summary judgment in favor of Exxon, and Oxxford appealed. The Fifth Circuit affirmed.

          Bevelo relies on the Fifth Circuit’s finding that a “license to use a mark ... is a transfer of

   limited rights, less than the whole interest which might have been transferred.”17 Bevolo suggests

   that because the transfer was completed prepetition, it had no further material obligation.

          The facts of Exxon are distinguishable from the case at bar. Exxon did not involve a

   determination of executory status. While the case did consider the granting of a trademark in

   conjunction with a settlement of an infringement claim, the executory nature of the contract was not

   discussed nor was it relevant.

          While Exxon was decided in 1997, a recent Fifth Circuit case provides insight into whether

   the Supplemental Licensing Agreement is an executory contract. In RPD Holdings, L.L.C. v. Tech

   Pharmacy Services (Matter of Provider Meds, L.L.C.),18 Tech Pharmacy Services (“Tech”) filed suit



          16
               Exxon Corp. v. Oxxford Clothes, Inc., 109 F.3d 1070 (5th Cir. 1997).
          17
            Id. at 1076 (citing Acme Valve & Fittings Co. v. Wayne, 386 F.Supp. 1162, 1165
   (S.D.Tex. 1974)).
          18
            RPD Holdings, L.L.C. v. Tech Pharmacy Services (Matter of Provider Meds, L.L.C.),
   907 F.3d 845 (5th Cir. 2018).

                                                     5
Case 18-11979 Doc 109 Filed 02/20/19 Entered 02/20/19 16:12:58 Main Document Page 6 of
                                           10


   against several related entities for patent infringement. The entities and Tech entered into a

   settlement agreement which granted all but one entity a “non-exclusive perpetual license” in

   exchange for a $4,000 fee to Tech for each machine placed in service, quarterly reports, and

   refraining from public comment. The parties also agreed to a mutual release.

          The affiliated entities filed for bankruptcy relief under Chapter 11 of the Bankruptcy Code

   but later converted to Chapter 7. The debtors listed neither the licensing agreement nor Tech on

   their schedules. RPD Holdings, L.L.C. (“RPD”) purchased estate property. Neither the sales nor

   the orders approving the sales referenced the licensing agreement. However, the sale order provided

   that if any property was an executory contract, it was assumed.

          RPD discovered the licensing agreement after the sale and concluded that it was the owner

   of the licensing agreement. The Bankruptcy Court held that the licensing agreement was an

   executory contract because each party had an unperformed obligation. Tech had an obligation to

   “refrain from suing ... for patent infringement for machines places in service” after the licensing

   agreement was executed.19 The debtors had an obligation to pay a $4,000 fee to Tech for each

   machine placed in service, quarterly reports, and refraining from public comment. The Bankruptcy

   Court also held that the executory contract expired prior to the sale pursuant to section 365(d)(1).20

   The District Court affirmed.

          On appeal to the Fifth Circuit, RPD argued:

          [B]ecause the License Agreement came hand in hand with a settlement agreement
          to dismiss Tech[‘s] patent infringement suit ... with prejudice, Tech[‘s] sole


          19
               Id. at 852.
          20
             Section 365(d)(1) provides that if a Chapter 7 trustee does not assume an executory
   contract within 60 days of the Order for Relief, the executory contract is deemed rejected.

                                                     6
Case 18-11979 Doc 109 Filed 02/20/19 Entered 02/20/19 16:12:58 Main Document Page 7 of
                                           10


          executory obligation ... – to refrain from suing the [ ] debtors for patent infringement
          involving future machines – was illusory.
                         *                 *              *
          Under RPD’s view, once Tech [ ] dismissed with prejudice its claim that the
          [debtors’] process infringed its method patent, it could never again sue the [debtors]
          for using that same process, even if the [debtors] used the process after the
          termination of the lawsuit to place new machines into operation.21

   The Fifth Circuit disagreed, holding that claim preclusion could not apply to acts that had not yet

   occurred, even when the infringement was the “essentially the same.”22 The Fifth Circuit also held

   that the licensing agreement was executory:

          In sum, but for the License Agreement, Tech [ ] would not be barred from suing the
          [ ] debtors for patent infringement stemming from their introduction of new [ ]
          machines—even if those machines used the same process at issue in the settled 2010
          litigation. Tech [ ] had an ongoing material obligation under the License Agreement
          to refrain from suing the debtors.

          The [ ] debtors also had corresponding material obligations under the License
          Agreement. The License Agreement straightforwardly obligated the debtors to take
          certain ongoing actions, such as filing quarterly reports and not discussing the settled
          lawsuit.23

   The Fifth Circuit ultimately held that the licensing agreement was deemed rejected by operation of

   law pursuant to section 365(d)(1) because the Chapter 7 trustee failed to assume it within 60 days

   of entry of the Order of Relief. Because the licensing agreement was rejected prior to the sale to

   RPD, it was not included in the assets RPD purchased.




          21
               Id. at 852-3.
          22
               Id. at 853 (citations omitted).
          23
               Id. at 855.

                                                     7
Case 18-11979 Doc 109 Filed 02/20/19 Entered 02/20/19 16:12:58 Main Document Page 8 of
                                           10


          In both Provider Meds and the case at bar, the issue is whether a settlement agreement

   coupled with a licensing agreement is an executory contract. The Fifth Circuit in Provider Meds

   ruled in the affirmative.

          Like in the agreement in Provider Meds, Bevolo has a continuing obligation to allow

   Flambeaux the right to use certain marks as product names and to refrain from suing Flambeaux for

   using those marks.        Flambeaux, in turn, has a corresponding obligation to remove any

   “noncompliant” lanterns from circulation. The failure of either party to fulfill its obligation would

   constitute a material breach of contract. Therefore, the Court finds that the Supplemental Licensing

   Agreement is an executory contract.

          B. Business Judgment

          Whether an executory contract should be assumed or rejected is generally left to the business

   judgment of the trustee or debtor-in-possession.24

          In applying the business judgment rule in deciding whether to grant a debtor’s
          motion to reject a contract a court is not adjured to blindly accept, but rather only to
          show proper deference to the business judgment of the debtor’s management.

                                          *             *               *
          In the exercise of its business judgment, a debtor in possession may be expected to
          make its decisions rationally in exercising the rejection option. ... The Court must
          ensure the decision-making process used by a debtor in possession in exercising its
          powers under the Code is a sensible one.25




          24
              Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1308-09 (5th Cir. 1985)
   (citations omitted). See also In re Pilgrim’s Pride Corp., 403 B.R. 413, 422 (Bankr.N.D.Tex.
   2009). A more strict standard is applied in case of public interest, such as the interstate sale of
   electricity. See Mirant Corp. v. Potomac Electric Power Co. (In re Mirant Corp.), 378 F.3d 511
   (5th Cir. 2004). That situation is not present in the case at bar.
          25
               In re Pilgrim’s Pride Corp., 403 B.R. at 427 (citations omitted).

                                                      8
Case 18-11979 Doc 109 Filed 02/20/19 Entered 02/20/19 16:12:58 Main Document Page 9 of
                                           10


          Flambeaux maintains that the Supplemental Licensing Agreement is unduly burdensome

   because it has no way to track noncompliant lanterns in the hands of third parties or keep them from

   appearing on the internet.

          The Court finds that the Flambeaux’s decision to reject the Supplemental Licensing

   Agreement was made with sound business judgment.

          Flambeaux is willing to limit its rejection of the Supplemental Licensing Agreement to

   certain sections. However, executory contracts must be assumed or rejected in their entirety.26 This

   ensures that “the obligations of an executory contract be accepted along with its benefits,”27 and in

   the case of rejection, the benefits are rejected along with the obligations.

          C. Effect of Rejection

          Section 365(g) provides that rejection of an executory contract is treated as a prepetition

   breach of that contract. The non-debtor party to a rejected contract becomes an unsecured creditor.28




          26
             RPD Holdings, L.L.C. v. Tech Pharmacy Services (Matter of Provider Meds, L.L.C.),
   907 F.3d 845, 851 (5th Cir. 2018) (citing Stewart Title Guaranty Co. v. Old Republic Nat’l Title
   Ins. Co., 83 F.3d 735, 741 (5th Cir. 1996)). However, “where a single document embraces
   several distinct agreements,” the debtor can choose whether to assume or reject each distinct
   agreement separately. Stewart Title Guaranty Co., 83 F.3d at 741. That situation is not present
   in the case at bar.
          27
            In re Nat’l Gypsum Co., 208 F.3d at 506 (quoting Adventure Resources, Inc. v.
   Holland, 137 F.3d 786, 798 (4th Cir. 1998).
          28
            In re Nat’l Gypsum Co., 208 F.3d at 505. See also 3 COLLIER ON BANKRUPTCY ¶
   365.10[1] (Richard Levin & Henry J. Sommer eds., 16th ed.).

                                                     9
Case 18-11979 Doc 109 Filed 02/20/19 Entered 02/20/19 16:12:58 Main Document Page 10 of
                                           10


   III. Conclusion

          For the reasons assigned above, the Motion for Entry of Order Authorizing Debtor To Reject

   Supplemental and Amending Settlement and Mutual Release Agreement29 filed by Flambeaux is

   granted. The Court will enter a separate Order in accord with these Reasons.

          New Orleans, Louisiana, February 20, 2019.



                                                       Hon. Elizabeth W. Magner
                                                       U.S. Bankruptcy Judge




          29
               P-56.

                                                  10
